DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2022 has been entered.

Applicant’s reply filed February 17, 2022 has been fully considered.  Claims 15, 27, and 30-33 are amended, claim 34 is new, and claims 15-23, 25-27, and 30-34 are pending.

Election/Restrictions
Newly submitted claim 34 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 34 is directed to a method of .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 34 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 15-19, 21-23, 25-27, and 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroedle et al. (US Pub. No. 2011/0315938) in view of Yoshiwara et al. (EP 2819222 A1).
Regarding Claims 15, 17, 18, 22, 23, 30, 31, and 33:  Schroedle et al. teaches a method of making a mixed metal oxide comprising supplying a mixed metal oxyhydroxide of Ni, Co, and Mn and subjecting it to a stream of air at 375 °C (Example 1, [0083]). Schroedle et al. teaches the oxyhydroxide has a metal composition of Ni0.33Co.34Mn0.32 (Examiner’s calculation based on the percentages of Ni, Co, and Mn relative to 61% total of the three metals in the oxyhydroxide) ([0083], Example 1). Schroedle et al. teaches the oxyhydroxide has a particle size of 10 µm (0.01 mm).  
Regarding Claim 16:  Schroedle et al. teaches that the oxyhydroxide is subjected to the air stream rotary tube furnace (tubular reactor) ([0083]).
Regarding Claim 19:  Schroedle et al. teaches the air flow is set at 313 l/h.kg but may be carried out at various volume flows ([0038] and [0083], Example 1).
Schroedle et al. does not teach the velocity of the gas is sufficient to pneumatically transport the oxyhydroxide together with the mixed metal oxide.  However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the present case, a person of ordinary skill in the art would be motivated to optimize the air flow to optimize the reactivity of the material in the tube furnace.
Regarding Claim 21:  Schroedle et al. teaches an example wherein the residence time of the oxyhydroxide in the furnace is 30 minutes (Example 1, [0083]).
Schroedle et al. does not teach a time of 0.1 seconds to 10 minutes.  However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the present case, one of oridinary skill in the art would optimize the time to be as long as needed for the desired reaction.
Regarding Claim 25:  Schroedle et al. teaches the temperature may be from 250-710 °C ([0039]).  Schroedle et al. teaches an example wherein the residence time of the oxyhydroxide in the furnace is 30 minutes (Example 1, [0083]).
Schroedle et al. does not teach a time of 0.1 seconds to 10 minutes.  However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the present case, one of oridinary skill in the art would optimize the time to be as long as needed for the desired reaction.
prima facie case of obviousness exists (see MPEP 2144.05).
Regarding Claim 26:  Schroedle et al. teaches the temperature may be from 250-710 °C ([0039]).  Schroedle et al. teaches an example wherein the residence time of the oxyhydroxide in the furnace is 30 minutes (Example 1, [0083]).
Schroedle et al. does not teach a time of 0.1-5 seconds.  However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the present case, one of oridinary skill in the art would optimize the time to be as long as needed for the desired reaction.
Schroedle et al. does not teach the temperature range of 1000-2000 °C.  However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the present case, one of oridinary skill in the art would optimize the temperature such that the reaction can take place in the amount of time desired.
Regarding Claim 27:  Schroedle et al. teaches that the oxyhydroxide may further contain a metal such as Al ([0022]).
Regarding Claim 32:  Schroedle et al. teaches that the transition metal compound may alternatively be a hydroxide ([0021]).

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroedle et al. (US Pub. No. 2011/0315938) in view of Yoshiwara et al. (EP 2819222 A1) and as evidenced by .
Schroedle et al. in view of Yoshiwara et al. render obvious the method of claim 15 as set forth above.  While Schroedle et al. does not specify the amount of CO2 present in the air, Lindsey provides evidence that the average amount of CO2 present in the atmposphere (air) is 409.8 ppm (Pg. 1).

Response to Arguments
Applicant's arguments filed February 17, 2022 have been fully considered but they are not persuasive.
Applicant argues that one of ordinary skill in the art would not combine Schroedle et al.  and Yoshiwara et al. as substituting sodium would not produce a battery that performs as well as a lithium based battery.  However, the performance of the battery is not the only consideration.  Considerations of cost and ease of production are also concerns which can be addressed by inclusion of sodium in place of lithium.  Furthermore, there is no evidence that the structure of the material would be modified by substitution of lithium with sodium. 
Applicant argues that the substitution with sodium would render the prior art unsatisfactory for its intended purpose as a lithium ion battery.  However, the purpose of the invention of Schroedle et al. is a secondary battery (rechargeable battery).  Substitution of particular elements in the invention of Schroedle et al. for specific advantages does not destroy the function of the material as a secondary battery.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        February 26, 2022